Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Terry Hubbard,                           Case No.
12
                 Plaintiff,
13                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
14                                              Of: American’s With Disabilities
       Miandmo Investments LLC, a               Act; Unruh Civil Rights Act
15     California Limited Liability
       Company; and Does 1-10,
16
                 Defendants.
17
18
           Plaintiff Terry Hubbard complains of Miandmo Investments LLC, a
19
     California Limited Liability Company; and Does 1-10 (“Defendants”), and
20
     alleges as follows:
21
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He suffers from cerebral palsy and
26   uses a wheelchair for mobility.
27     2. Defendant Miandmo Investments LLC owned the real property located
28   at or about 11913 S. Avalon Blvd., Los Angeles, California, in November


                                            1

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 2 of 7 Page ID #:2




 1   2019.
 2     3. Defendant Miandmo Investments LLC owns the real property located
 3   at or about 11913 S. Avalon Blvd., Los Angeles, California, currently.
 4     4. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein,
 9   including Does 1 through 10, inclusive, is responsible in some capacity for the
10   events herein alleged, or is a necessary party for obtaining appropriate relief.
11   Plaintiff will seek leave to amend when the true names, capacities,
12   connections, and responsibilities of the Defendants and Does 1 through 10,
13   inclusive, are ascertained.
14
15     JURISDICTION & VENUE:
16     5. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     6. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     8. Plaintiff went to the property to eat at Bernard’s Burgers (“Restaurant”)


                                               2

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 3 of 7 Page ID #:3




 1   in November 2019 with the intention to avail himself of its goods and to assess
 2   the business for compliance with the disability access laws.
 3     9. The Restaurant is a facility open to the public, a place of public
 4   accommodation, and a business establishment.
 5     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 6   to provide wheelchair accessible paths of travel leading into the Restaurant in
 7   conformance with the ADA Standards as it relates to wheelchair users like the
 8   plaintiff.
 9     11. On information and belief, the defendants currently fail to provide
10   wheelchair accessible paths of travel leading into the Restaurant.
11     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
12   personally encountered these barriers.
13     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
14   wheelchair accessible facilities. By failing to provide accessible facilities, the
15   defendants denied the plaintiff full and equal access.
16     14. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     15. Even though the plaintiff did not confront the barriers, on information
19   and belief the defendants currently fail to provide wheelchair accessible paths
20   of travel leading to the sales counters.
21     16. Additionally, on information and belief the defendants currently fail to
22   provide wheelchair accessible sales counters.
23     17. Plaintiff seeks to have these barriers removed as they relate to and
24   impact his disability.
25     18. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     19. The barriers identified above are easily removed without much


                                                3

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 4 of 7 Page ID #:4




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6     20. Plaintiff will return to the Restaurant to avail himself of its goods and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 9   deterred from doing so because of his knowledge of the existing barriers and
10   his uncertainty about the existence of yet other barriers on the site. If the
11   barriers are not removed, the plaintiff will face unlawful and discriminatory
12   barriers again.
13     21. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 5 of 7 Page ID #:5




 1     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7                or procedures, when such modifications are necessary to afford
 8                goods,    services,    facilities,   privileges,    advantages,   or
 9                accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23     24. When a business provides paths of travel, it must provide accessible
24   paths of travel.
25     25. Here, accessible paths of travel have not been provided in conformance
26   with the ADA Standards.
27     26. When a business provides facilities such as sales or transaction counters,
28   it must provide accessible sales or transaction counters.


                                             5

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 6 of 7 Page ID #:6




 1     27. Here, accessible sales or transaction counters have not been provided in
 2   conformance with the ADA Standards.
 3     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     29. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     30. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     31. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     32. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     33. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
Case 2:20-cv-05457-DSF-SP Document 1 Filed 06/19/20 Page 7 of 7 Page ID #:7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4
 5             PRAYER:
 6             Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8           1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
     Dated: June 11, 2020                 CENTER FOR DISABILITY ACCESS
17
18
19
                                          By:_______________________
20
                                                 Russell Handy, Esq.
21                                               Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
